Appellant on motion for rehearing complains of the decision rendered in this cause by a majority of the court (Chief Justice Tarlton not sitting), for the reason that we there held that a solvent as well as an insolvent person could make an assignment under arts. 65a, 65c, Revised Statutes of Texas.
The point was not briefed nor argued, and, with the concurrence of the other members of the court, I withdraw that part of said opinion — counsel for appellant having cited us to authorities which hold in effect the other way, and which I failed to find. Blum v. Welborne, 58 Tex. 157; Hudson v. Milling Co., 79 Tex. 406
[79 Tex. 406].
The error complained of grows out of the ruling of the District Court excluding a written statement made by N. Porter to Nichols Co., of his assets and liabilities and their estimated relative values, dated 28th day *Page 158 
of December, 1891, which gives his entire assets, including his notes and accounts, lands, town lots, and goods, at $16,507.44, and his entire liabilities at $11,002.33, the assignment of N. Porter having been made on the 27th day of June, 1892, just six months afterwards. This evidence was so remote and of such an uncertain and unsatisfactory character, that we think its exclusion, even if it were competent, was not reversible error, especially as one witness testified positively that he knew the assignor's financial condition at the time he made the assignment and that he was insolvent, and this evidence was uncontradicted.
Upon closer inspection of the record, we find, however, that the grounds of objection upon which the court below excluded the evidence were not incorporated in the bill of exceptions taken, and we are therefore unable to say that the court erred in doing so. Rule 58 of District Courts; Kolp v. Specht, present term; Cabell v. Holloway, 31 S.W. Rep., 201; Johnson v. Crawl,55 Tex. 571.
There was no evidence to support the charge asked on the question of solvency, as complained of in the tenth assignment of error, and we adhere to our decision in overruling that assignment.
The motion for rehearing is refused.
Refused.
Writ of error refused.